Citation Nr: 1417416	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-16 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus, including as secondary to hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" file, to ensure a complete review of the evidence in this case.

In September 2013, the Board remanded the issues of service connection for bilateral hearing loss and service connection for tinnitus for consent to obtain private treatment records, a VA medical examination with a medical opinion, and subsequent readjudication of the remanded issues.  The case now returns to the Board following completion of the ordered development.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

The issues of: (1) service connection for right ear hearing loss and (2) service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

The preexisting left ear sensorineural hearing loss disability, which was noted at service entrance, did not undergo an increase in severity during active service.




CONCLUSION OF LAW

Because the preexisting left ear sensorineural hearing loss disability was not aggravated by active service, the criteria for service connection for left ear sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the December 2009 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim. 

Regarding VA's duty to assist in claims development, the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted.  

Also, the Veteran underwent VA medical examinations in connection with the claims/appeal in March 2010 and October 2013.  Collectively, the VA medical examiners provided medical opinions based on an accurate medical history, including from the Veteran and claims file review, and considered the Veteran's subjective complaints as it related to his current symptomatology and its effects on his daily life.  The VA medical examiners also performed a thorough audiological evaluation of the Veteran.  In consideration thereof, the Board finds that, collectively, the VA medical examiners had adequate facts and data regarding the history and current severity of the Veteran's left ear hearing loss disability when rendering the medical opinions, which were obtained both from the Veteran and claims file review.  There is no allegation or indication that there has been a material change in the conditions since the October 2013 medical examination.  For these reasons, the Board finds that the collective VA medical examinations and medical opinions are adequate, and no further medical examination or medical opinion is needed for the appeal decided herein.   

Given the foregoing, the Board finds that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  Therefore, the Board will proceed with review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with left ear sensorineural hearing loss.  See October 2013 VA medical examination report (noting sensorineural hearing loss for the left ear).  Sensorineural hearing loss (as an organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2013).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 
7 Vet. App. 238 (1994). 

If a preexisting disorder is "noted" upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe, 7 Vet. App. at 246. 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Where the pre-service disability did undergo an increase in severity during service, clear and unmistakable evidence (obvious or manifest, with the burden on VA) is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus due to military noise exposure.  He asserts that he was exposed to the loud noise of heavy machinery and artillery fire while performing his duties as a wheel vehicle mechanic and gunner during his tour of duty in the Republic of Vietnam.  See December 2009 VA Form 21-4138.    

Service Connection Analysis for Left Ear Sensorineural Hearing Loss

After consideration of the lay and medical evidence of record, the Board finds that service connection is not warranted for the Veteran's left ear hearing loss disability.  As explained below, the weight of the evidence shows that the Veteran had a preexisting left ear hearing loss disability, which was "noted" at entrance into active service, which did not increase in severity during active service.  

The evidence shows that a pre-existing left ear hearing loss disability, which meets the VA regulatory criteria at 38 C.F.R. § 3.385 (2013), was "noted" at service entrance; therefore, the presumption of sound condition as it relates to the left ear sensorineural hearing loss disability is not applicable.  Service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Because the Veteran's July 1965 pre-induction service medical examination was conducted prior to October 1967, the Board has converted the ASA units to ISO units (ISO units in parentheses).  Pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
0 (15)
0 (10)
0 (10)
5 (10)
45 (50)

Because left ear hearing demonstrated a 50 decibel loss at the 4000 Hz frequency, the Veteran had preexisting left ear hearing loss at service entrance that was not within the normal ranges.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing medical authority to recognize that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Because a pre-existing left ear hearing loss disability was "noted" upon entrance to active service, service connection may be granted only if it is shown that the left ear hearing loss disability was aggravated by service, that is, if the preexisting left ear hearing loss disability was permanently worsened in severity beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  In this case, the primary question is whether the preexisting left ear sensorineural hearing loss disability increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability). 

In consideration of the foregoing, the Board next finds that the weight of the evidence is against finding that the preexisting left ear sensorineural hearing loss disability increased in severity during active service.  At the October 1967 service separation examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
0 (15)
0 (10)
0 (10)
-
25 (30)

At the October 1967 service separation examination, left ear hearing demonstrated a 15 decibel loss at the 500 Hz frequency, a 10 decibel loss at the 1000 Hz frequency, and a 10 decibel loss at the 2000 Hz frequency, which are unchanged from the time of the audiometric readings at the July 1965 service pre-induction examination.  Left ear hearing further demonstrated a 30 decibel loss at the 4000 Hz frequency, which reflects a lesser decibel loss than shown at the time of the July 1965 service pre-induction examination.  In other words, when comparing the decibel loss for left ear hearing at the 4000 Hz frequency at the July 1965 pre-induction service examination to the decibel loss for the left ear at the October 1967 service separation examination, the audiometric readings reflect improved left ear hearing at the 4000 Hz frequency during service, not worsened hearing (i.e., an increase in severity).  Thus, the audiometric data during service does not demonstrate worsening during service, so weighs against a finding of increased severity during service.     

In addition, on the question of aggravation, the service treatment records, which are complete, are absent of any complaints, findings, or treatment for the preexisting left ear sensorineural hearing loss disability.  Also, on the October 1967 service separation report of medical history, the Veteran even checked "No" when asked if he then had or ever had had hearing loss.  See generally Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438   (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Because the contemporaneous service treatment records are likely to reflect accurately the Veteran's physical state, including the symptoms and severity of the preexisting left ear sensorineural hearing loss disability, during service, as well as the Veteran's perception of any worsened hearing loss symptoms as they are observed through the senses, the records are particularly credible and of significant probative value.

The medical opinion evidence provides further evidence against a finding that the preexisting left ear sensorineural hearing loss disability increased in severity during service.  After reviewing the record and interviewing and examining the Veteran, the October 2013 VA medical examiner opined the preexisting left ear sensorineural hearing loss disability was not aggravated beyond the normal progression in military service.  When providing rationale for the medical opinion, the October 2013 VA medical examiner noted that the pre-induction record indicates that the Veteran entered the military with a mild hearing loss for the left ear at 4000Hz, and there was a threshold shift noted upon separation from the service where the left ear thresholds at 4000Hz were improved by 20 decibels, but still remained as a mild loss at that frequency.  The October 2013 VA medical opinion does not show an increase in severity of preexisting left ear sensorineural hearing loss during service.   

The Board notes that the October 2013 VA medical examiner also provided an opinion that the Veteran's hearing loss was at least as likely as not due to military noise exposure; however, that medical opinion addressed the right ear sensorineural hearing loss disability, not the preexisting left ear sensorineural hearing loss disability.  The rationale provided for the medical opinion that preexisting left ear sensorineural hearing loss was not aggravated beyond the normal progression during service specifically referenced audiometric readings pertaining to the left ear at the 4000 Hz frequency, which is consistent with the evidence reflected in service treatment records and discussed above.  Furthermore, the left ear sensorineural hearing loss disability, which was noted at service entrance, preexisted service.  

Because the preexisting left ear sensorineural hearing loss disability was noted at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of the left ear sensorineural hearing loss disability by service.  Because the evidence does not demonstrate worsening of the left ear sensorineural hearing loss disability during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.

For these reasons, the Board finds that a preponderance of the evidence demonstrates that the Veteran's preexisting left ear sensorineural hearing loss disability that was noted upon service entrance did not increase in severity during service; specifically, the Board finds that the preexisting left ear sensorineural hearing loss disability noted upon service entrance was not aggravated by service, as defined by 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Because aggravation by 

service of the preexisting left ear sensorineural hearing loss disability is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for left ear hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 


ORDER

Service connection for left ear sensorineural hearing loss is denied.  


REMAND

Service Connection for Right Ear Hearing Loss

The issue of service connection for right ear hearing loss must be remanded for an addendum VA medical opinion because the October 2013 VA medical opinion addressing service connection for right ear sensorineural hearing loss is inadequate.  Although the October 2013 VA medical examiner opined that the current right ear sensorineural hearing loss was at least as likely as not due to military noise exposure on the basis that research showed a link between noise exposure and hearing loss, the VA examiner did not discuss the significance of reported post-service occupational noise exposure (consisting of twenty five years of farming, six to seven years of construction (on and off), and twenty years of construction shop) or recreational noise exposure (consisting of firearms, power tools, and lawn equipment), with hearing protection worn "at times" during the post-service exposure.  Because the medical evidence currently of record is insufficient to decide the claim, a remand is warranted. 

Service Connection for Tinnitus

The question of whether the Veteran's current tinnitus was caused by the right ear hearing loss disability has been raised by the record.  See October 2013 VA medical examination report (noting that tinnitus is a symptom of hearing loss).  Because the outcome of the service connection appeal for right ear sensorineural hearing loss potentially impacts the service connection appeal for tinnitus, final adjudication of the service connection appeal for tinnitus must be deferred pending completion of the ordered development.

Accordingly, the issues of service connection for right ear hearing loss and tinnitus are REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the October 2013 VA medical examiner who evaluated the Veteran's right ear sensorineural hearing loss disability (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  The relevant documents in the record should be made available to the VA examiner for review.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the VA examiner should offer an opinion on the following question: 

 Is it as likely as not (i.e., to a probability of 50 percent or greater) that the right ear sensorineural hearing loss is causally or etiologically related to service, to include acoustic trauma during service?  In rendering the medical opinion, please discuss the significance of post-service occupational and recreational noise exposure.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.   

2.  Thereafter, the remanded issues should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and the representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


